DETAILED ACTION
This final office action is in response to claims filed 01/13/2022.
Claims 1-3, 5, 11-13, 15, 20-23, and 25 have been amended. Claims 1-7, 9-17, 19-27, and 29-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14 of remarks filed 01/13/2022, with respect to the rejections of claims 1-7, 9-17, 19-27, and 29-32 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of the claim amendments, a new ground of rejection is made. See below for the detailed rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2015/0089403) in view of Zaika (US 2004/0056894) previously cited in PTO-892 dated 10/13/2021.
Regarding Independent Claim 1,
Zhu teaches a non-transitory tangible processor-readable medium including instructions executable by one or more processors ([0021]: A client may be a local computing device with a processor and local memory such as a magnetic computer disk for storing data), and when executed operable for:
receiving, by a remote computer device, layout metadata from a first server resource ([0025], [0038]: Analysis rules 180 are obtained from a server and provided to a client. Analysis rules 180 provide mapping information for data) and schema metadata from a second Representational State Transfer (REST) server resource, describing one or more features of a User Interface (UI) display screen to be generated ([0025]-[0027]: The client receives data source 105 from the server. Data source 105 includes metadata associated with UI controls and may include a Representational State Transfer web service);
using a layout software module to determine and configure the UI display screen in accordance with the layout metadata and schema metadata, and one or more configurable rules set forth in the layout software module by selectively combining the layout metadata and the schema metadata, resulting in a combined description of the UI display screen, the combined description sufficient to generate the UI display screen populated with data from one or more objects ([0027], Fig. 1: UI Control Mapper 130 and Layout Generator 140 are used to generate a preview page using data source 105 and analysis rules 180);
providing the combined description to a client device to render the UI display screen according to the combined description (Fig. 1: Preview Page 188);
receiving a first adjustment to code of the layout software module to make a first alteration of at least one object of the one or more objects and a second adjustment to code of the layout software module to make a second alteration of the at least one object ([0027]: UI Control Mapper 130 may allow the user to edit fields);
	Zhu does not teach:
determining that the first alteration is consistent with a schema definition of the at least one object and the second alteration is inconsistent with the schema definition of the at least one object;
in response to determining the consistency of the first alteration, automatically adjusting the combined description of the UI display screen provided to the client device at runtime according to the first alteration, by signaling the client device to refresh the UI display screen, resulting in an updated combined description, while a web application using the UI display screen is running; and
in response to determining the inconsistency of the second alteration, refraining from propagating the second alteration to the UI display screen.
	However, Zaika teaches:
 determining that the first alteration is consistent with a schema definition of the at least one object and the second alteration is inconsistent with the schema definition of the at least one object ([0071]-[0074]: Definition update module 245 is provided for editing or modifying existing UI definitions 205, local UI settings 235, and global UI settings 240. UI settings include UI definitions that specify what UI items are to be used in UI windows. UI validation module checks for inconsistencies or errors with the UI description corresponding to the UI items);
in response to determining the consistency of the first alteration, automatically adjusting the combined description of the UI display screen provided to the client device at runtime according to the first alteration, by signaling the client device to refresh the UI display screen, resulting in an updated combined description, while a web application using the UI display screen is running ([0051], [0095]: UI descriptions can be changed at any time including during run time of the application thus the user has the capability to modify the appearance, layout, content and behavior of any UI windows associated with an application); and
in response to determining the inconsistency of the second alteration, refraining from propagating the second alteration to the UI display screen ([0148]: An alternate UI definition is provided if an error is detected under the validation process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhu so that an updated combined description is provided to the UI display screen in response to determining a first alteration is consistent with a schema definition and refraining from propagating the second alteration to the UI display screen if a second alteration is inconsistent with the schema definition.
	The motivation for doing so would have been to improve user experience by reducing the number of potential errors in to the user interface (Zaika [0014]).

Regarding Dependent Claim 2,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 1. Zhu further teaches wherein using further includes forwarding the updated combined description to a real-time UI display screen generator (Zhu [0029]: Changes made by the user to the preview page are displayed in real-time).  

Regarding Dependent Claim 3,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 2. Zhu further teaches wherein the real-time UI display screen generator includes code for employing the updated combined description to generate markup and rendering instructions for a corresponding updated UI display screen (Zhu [0033], [0038]: Analysis rules 180 and data source 105 may be stored as XML or JSON).  

Regarding Dependent Claim 4,
	Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 3. Zhu further teaches supplying the markup and rendering instructions to a client software application, thereby enabling access to the updated UI display screen via one or more client devices (Zhu [0023], Fig. 1: Dynamic UI generator 110 is a software tool that executes various software modules including UI Control Manager 130).  

Regarding Dependent Claim 5,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 1. Zhu further teaches wherein the layout software module acts as a layer of abstraction over one or more files containing metadata describing an updated UI display screen associated with the updated combined description, wherein the layer of abstraction facilitates user control over appearance of the updated UI display screen (Zhu [0029]: Changes to the UI are made in real-time in response to changes made via the layout generator).  

Regarding Dependent Claim 6,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 5. Zaika further teaches wherein the appearance of the updated UI display screen is controlled, in part, by the layout software module, which specifies one or more UI layouts to apply to one or more sections of the UI display screen (Zaika [0056]-[0058]: The UI definition file provides the user with the ability to modify the layout of the web application). 
 
Regarding Dependent Claim 7,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 1. Zhu further teaches wherein using further includes selecting one or more sets of UI display screen layouts to apply to the one or more features of the UI display screen in accordance with the one or more configurable rules (Zhu [0028]: A dialog box may be provided to allow a user to select from presentation styles that are derived from the data source 105 and analysis rules 180 via the data analyzer 120).  

Regarding Dependent Claim 9,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 1. Zhu further teaches wherein code for the layout software module is included in a dynamic layout file, and wherein the code includes JavaScript and the adjustment to the code includes adjustment of the JavaScript (Zhu [0033]: A JavaScript file may be used as a data source).  

Regarding Dependent Claim 10,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 9. Zhu further teaches wherein the one or more features include one or more UI display screen components, wherein the one or more UI display screen components include one or more UI display screen sections, and wherein the one or more UI display screen sections include a dynamic form (Zhu [0059], Fig. 5A: A UI includes multiple sections and text fields).  

Regarding Independent Claim 11,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

Regarding Independent Claim 20,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.


Regarding Independent Claim 21,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 22,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 23,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 24,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 25,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 26,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 27,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Dependent Claim 29,
	This claim is similar in scope as claim 19 therefore it is rejected using the same rationale.

Regarding Dependent Claim 30,
Zhu and Zaika teach the non-transitory tangible processor-readable medium of claim 1. Zhu further teaches wherein the first alteration includes an entry change to a display of the at least one object that is different from an entry change of the display of the at least one object included by the second alteration ([0027]: An input control provided by the UI mapper 130 allows a user to update or edit a UI component).  

Regarding Dependent Claim 31,
	This claim is similar in scope as claim 30 therefore it is rejected using the same rationale.

Regarding Dependent Claim 32,
	This claim is similar in scope as claim 30 therefore it is rejected using the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176